Citation Nr: 1215480	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  06-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability prior to July 30, 2009, and since March 18, 2010.

2.  Entitlement to a disability rating greater than 10 percent for a service-connected bilateral hearing loss disability from July 30, 2009 to March 18, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1962 to December 1965.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Procedural history

The RO awarded the Veteran service connection for a bilateral hearing loss disability in a March 2003 rating decision, and assigned a noncompensable disability rating effective March 30, 1999.  In March 2005, the Veteran filed an increased rating claim that was denied by the RO in the above-referenced June 2005 rating decision.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

During the pendency of the appeal, the Appeals Management Center (AMC) awarded the Veteran a 10 percent disability rating for his service-connected hearing loss disability, effective only from July 30, 2009 to March 18, 2010.  A zero percent disability rating remained for all times prior to July 30, 2009 and for all times after March 18, 2010.  See the May 2010 supplemental statement of the case (SSOC), page 13.  The Veteran did not express satisfaction with this determination, and the increased rating claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

In an October 2010 decision, for the sake of clarity, the Board bifurcated the Veteran's increased rating claim, listing one issue as entitlement to a compensable rating prior to July 30, 2009 and after March 18, 2010, and listing the other as entitlement to a rating greater than 10 percent from July 30, 2009 to March 18, 2010.  The Board then remanded the Veteran's claims for additional evidentiary development.  Such has been achieved, and the AMC readjudicated the claims in a February 2012 SSOC.  The Veteran's claims file has been returned to the Board for further appellate review.


FINDING OF FACT

In a correspondence received by the RO on November 8, 2011, and in subsequent correspondence received by the RO on March 8, 2012, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal as to all issues.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his increased rating claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002);         38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

In this case, the RO denied the Veteran's increased rating claim for a bilateral hearing loss disability in a rating decision dated in June 2005.  The Veteran thereafter perfected an appeal as to this determination.  As noted above, after the agency of original jurisdiction awarded the Veteran a partial increased rating in May 2010, the Board separated the Veteran's claim into two issues-namely, entitlement to a compensable disability rating for hearing loss prior to July 30, 2009 and after March 18, 2010, and entitlement to a disability rating greater than 10 percent for hearing loss from July 30, 2009 to March 18, 2010.   See the Board's October 2010 decision.

In correspondence dated October 31, 2011 and received by the RO on November 8, 2011, the Veteran and his representative specified that the Veteran wished to withdraw his appeal of "the evaluation rating of my service connected bilateral hearing loss at this time."  Following receipt of the February 2012 SSOC, the Veteran and his representative again contacted the RO, noting that the Veteran wished to withdraw appeals for entitlement to a compensable rating for his service-connected bilateral hearing loss prior to July 30, 2009, and for a rating in excess of 10 percent from July 2009 to March 2010.  See the Veteran's February 16, 2012 Statement in Support of Claim, received by the RO on March 8, 2012.  

Based on the above correspondence, it is clear that by his first letter, the Veteran expressed a desire to withdraw his appeal as to whether a compensable disability rating for hearing loss is currently warranted.  In his second letter, the Veteran clarified that he also wished to withdraw his appeal as to whether higher disability ratings may be assigned for all times prior to the date his rating was reduced to a noncompensable level on March 18, 2010.   

The Board therefore finds that the Veteran's and his representative's withdrawal requests, in combination, qualify as a valid withdrawal of the Veteran's complete appeal.  See 38 C.F.R. § 20.204 (2011).  There remains no allegation of error of fact or law for appellate consideration as to the issues listed above, and they are accordingly dismissed.  




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


